371 F.3d 200
CHARLESTON AREA MEDICAL CENTER, INCORPORATED, Plaintiff-Appellee, andSt. Paul Fire & Marine Insurance Company, Intervenor/Plaintiff,v.PARKE-DAVIS, a DIVISION OF WARNER LAMBERT; Pfizer, Incorporated, its CA-00-132-5 successor by merger, Defendants-Appellants, andDanny A. Rader, MD; Terri Miles, RN; John/Jane Doe, MD; Jane Doe, R.N.; John/Jane Doe, Pharmacist; John/Jane Doe, Pharmacy Technician; John Doe, Agency/Corporation, Third Party Defendants.Charleston Area Medical Center, Incorporated, Plaintiff-Appellant, andSt. Paul Fire & Marine Insurance Company, Intervenor/Plaintiff,v.Parke-Davis, a division of Warner Lambert; Pfizer, Incorporated, its CA-00-132-5 successor by merger, Defendants-Appellees,Danny A. Rader, MD; Terri Miles, RN; John/Jane Doe, MD; Jane Doe, R.N.; John/Jane Doe, Pharmacist; John/Jane Doe, Pharmacy Technician; John Doe, Agency/Corporation, Third Party Defendants.
No. 02-2264.
No. 02-2303.
United States Court of Appeals, Fourth Circuit.
Filed June 1, 2004.
ORDER

1
Counsel has filed a motion to seal appellants' reply to the motion to amend/withdraw order of certification.


2
The Court seals the reply. Only the Court and of record will be permitted access to this material.


3
Entered at the direction of Judge Widener, with the concurrence of Judge Wilkinson and Judge Niemeyer.